Case 1:01-cv-01357-RCL Document 812-4 Filed 06/23/21 Page 1 of 7




                   Exhibit C
        Case 1:01-cv-01357-RCL Document 812-4 Filed 06/23/21 Page 2 of 7




                                     EXHIBIT C
                             BIOGRAPHIES OF TIMEKEEPERS


                               AGNIESZKA M. FRYSZMAN
Agnieszka Fryszman is a Partner at Cohen Milstein and Chair of the firm’s Human Rights practice.

Ms. Fryszman has been recognized as leading one of the best private international human rights
practices in the world. Ms. Fryszman represents individuals who have been victims of torture,
human trafficking, forced and slave labor and other violations of international law. A recognized
expert and leader in the field of human rights law, Ms. Fryszman regularly litigates cases against
corporate giants.

Ms. Fryszman earned the National Law Journal Pro Bono Award for efforts on behalf of Nepali
laborers injured or killed at U.S. military bases in Iraq and Afghanistan. Her team obtained several
judgments and significant settlements on behalf of the families. She currently represents victims
of a human trafficking ring that allegedly lured men from Nepal with the promise of employment
at luxury hotels, but instead took them against their will to work for a U.S. military contractor in
Iraq.

Ms. Fryszman also filed and settled the first successfully resolved case of fishing boat slavery in
the world. She represented two Indonesian men who escaped from a fishing boat when it docked
in California. The settlement included provisions intended to protect future seamen, including a
code of conduct for ship captains and a hand-out for seamen informing them of their rights and
who to call for help. Her work on behalf of the former “comfort women,” women and girls
trafficked into sexual slavery by the government of Japan during World War II, was recognized
with the “Fierce Sister” award from the National Asian Pacific American Women’s Forum.

Ms. Fryszman has received some of the legal profession’s highest honors, including being named
a "Lawdragon Legend" in 2019, which recognizes 30 of the “nation’s elite lawyers,” who have
been annually recognized among the Lawdragon 500 for at least ten years. Also in 2019, The
National Law Journal named Ms. Fryszman an “Elite Women of the Plaintiffs Bar,” recognizing
women attorneys who “have consistently excelled in high-stakes matters on behalf of plaintiffs
over the course of their careers.” Benchmark Plaintiff has named her a Leading Star Plaintiffs’
Litigator and one of the Top 150 Women in Litigation. For her pro bono work, she has been
awarded the Beacon of Justice Award by the National Legal Aid and Defender and the Frederick
Douglass Human Rights Award from the Southern Center for Human Rights. She was also a
finalist for the Public Justice Foundation's Trial Lawyer of the Year Award for her work on Wiwa
v. Royal Dutch Shell.

Prior to joining Cohen Milstein in 1998, Ms. Fryszman served as counsel to the United States
House of Representatives Committee on the Judiciary, Subcommittee on Commercial and
Administrative Law, and as counsel to Representative Henry Waxman, Ranking Member on the
House Government Reform and Oversight Committee. Earlier in her career, she was legislative
director to U.S. Representative, now Senator, Jack Reed.
        Case 1:01-cv-01357-RCL Document 812-4 Filed 06/23/21 Page 3 of 7




Ms. Fryszman graduated from Brown University with an A.B. in International Relations and
earned her law degree from Georgetown University in 1997, graduating magna cum laude, Order
of the Coif. At law school, she was a Public Interest Law Scholar.


                                       KIT A. PIERSON
Kit A. Pierson is a Partner at Cohen Milstein and a member of the firm’s Antitrust practice group.
Mr. Pierson has also had the honor of serving as Co-Chair of the Antitrust practice (2010-2017).
Under his leadership, the Legal 500 recognized Cohen Milstein as a Leading Plaintiff Class Action
Firm for seven years in a row and Law360 selected the Antitrust practice group as a Competition
Law Practice Group of the Year in 2013 and 2014. Mr. Pierson has served as lead or co-lead
counsel in many antitrust cases on behalf of the victims of corporations engaged in price-fixing,
market monopolization and other unlawful conduct. Prior to joining Cohen Milstein in 2009, Mr.
Pierson spent more than 20 years primarily representing defendants in a broad range of complex
matters.

In 2020, Chambers & Partners named Mr. Pierson a “Ranked Individual” in the category,
“Antirust: Plaintiffs – Nationwide: USA.” Mr. Pierson has also been repeatedly named to
Lawdragon’s list of 500 leading lawyers in the United States (2013, 2014 and 2016), and he is also
regularly named to Lawdragon 500’s “Leading Plaintiff Financial Lawyers.” Since 2017, Legal
500 has named Mr. Pierson a “Leading Lawyer” in Antitrust Class Actions. Since 2012, Mr.
Pierson has been selected as a “Top Rated Antitrust Litigation Attorney” by Super Lawyers. In
2014, Mr. Pierson was distinguished as one of the six most influential antitrust lawyers in the
United States, by being named Law360’s “MVP – Competition Law.”

Mr. Pierson has taught Complex Litigation as an Adjunct Professor at Georgetown University Law
School (a class that focused primarily on legal, ethical and strategic issues presented by class action
litigation) and Antitrust Class Actions as a Visiting Lecturer at Yale Law School (a class
examining legal, ethical and strategic issues in antitrust class action litigation).

Before joining Cohen Milstein in 2009, Mr. Pierson was a partner at Heller Ehrman. At Heller
Ehrman, Mr. Pierson represented both defendants and plaintiffs, including some of the major
corporations in the United States, including Microsoft Corporation, 3M, and MCI Worldcom. Mr.
Pierson also ran Heller Ehrman’s national pro bono practice for several years. He has represented
numerous clients on a pro bono basis, including the District of Columbia Bar Association,
Guantanamo detainees and many other organizations and individuals.

Mr. Pierson attended Macalester College, earning a B.A., magna cum laude, in Economics and
Political Science, and graduated from the University of Michigan Law School, magna cum laude,
where he was a Note Editor of the Michigan Law Review and a member of the Order of the Coif.
Following law school, he served as a Law Clerk for the Honorable Harry T. Edwards, United States
Court of Appeals for the District of Columbia Circuit, from 1983-1984 and as a law clerk for the
Honorable Chief Judge John Feikens, United States District Court for the Eastern District of
Michigan, from 1984-1985.




                                                  2
        Case 1:01-cv-01357-RCL Document 812-4 Filed 06/23/21 Page 4 of 7




                                    JOSEPH M. SELLERS
Joseph M. Sellers is a Partner at Cohen Milstein, Chair of the firm’s Executive Committee and
Chair of the Civil Rights & Employment Practice Group, a practice he founded. In a career
spanning nearly four decades, Mr. Sellers has represented victims of discrimination and other
illegal employment practices individually and through class actions.

Mr. Sellers, who joined the firm in 1997, has been practicing civil rights law for more than 35
years, during which time he has represented individuals and classes of people who have been
victims of civil rights violations or denied other rights in the workplace. He has tried to judgment
before courts and juries several civil rights class actions and a number of individual cases and has
argued more than 30 appeals in the federal and state appellate courts, including the United States
Supreme Court. He has served as class counsel, and typically lead counsel, in more than 75 civil
rights and employment class actions.

Prior to joining Cohen Milstein, Mr. Sellers served for over 15 years as the Director of the
Employment Discrimination Project of the Washington Lawyers’ Committee for Civil Rights and
Urban Affairs, an organization providing pro bono representation in a broad range of civil rights
and related poverty issues. He was a member of the transition teams of Obama/Biden in 2008 and
Clinton/Gore in 1992 and 1993, and served as a Co-Chair of the Special Committee on Race and
Ethnicity of the D.C. Circuit Task Force on Gender, Race and Ethnic Bias to which he was
appointed by the judges of the D.C. Circuit Court of Appeals and the U.S. District Court for the
District of Columbia.

Throughout his career, Mr. Sellers has also been active in legislative matters. He helped to draft
and worked for the passage of the Civil Rights Act of 1991, the Americans with Disabilities Act
of 1990 and the Lily Ledbetter Fair Pay Restoration Act of 2009. He has testified more than 20
times before Committees of the United States Senate and House of Representatives on various
civil rights and employment matters.

A teacher and mentor, Mr. Sellers has trained lawyers at the U.S. Equal Employment Opportunity
Commission and the U.S. Department of Justice on the trial of civil rights cases, and was an
Adjunct Professor at the Washington College of Law at American University, where he taught
Employment Discrimination law, and at the Georgetown University Law Center, where he taught
Professional Responsibility. In addition, he has lectured extensively throughout the country on
various civil rights and employment topics.

Mr. Sellers has been recognized as one of the top lawyers in Washington and as one of the top
plaintiffs’ employment lawyers in the U.S. In 2010, The National Law Journal named him one of
“The Decade’s Most Influential Lawyers,” in 2011 The Legal Times named him a “Legal
Visionary,” and in 2012 the Washington Lawyers’ Committee for Civil Rights and Urban Affairs
awarded him the Wiley Branton Award for leadership in civil rights. He is a professionally trained
mediator and has served as the President of the Washington Council of Lawyers.

Mr. Sellers received his B.A. in American History and Literature from Brown University, and
earned his J.D. from Case Western Reserve School of Law, where he served as Research Editor of
the Case Western Reserve Law Review.



                                                 3
        Case 1:01-cv-01357-RCL Document 812-4 Filed 06/23/21 Page 5 of 7




                                       ROBERT A. BRAUN
Robert A. Braun, a Partner at Cohen Milstein, a member of the firm’s Antitrust Practice Group,
and the firm’s in-house ethics counsel, focuses on cutting-edge, industry-changing antitrust and
class action litigation on behalf of individuals and small businesses harmed by price-fixing and
other illegal corporate behavior.

Mr. Braun recently helped obtain more than $50 million in settlements in In re Resistors Antitrust
Litigation (N.D. Cal.), and has also played significant roles in suits involving anticompetitive
behavior in the real estate services industry, LIBOR manipulation ($180 million in preliminary
settlements), price-fixing by manufacturers of metal pipes and fittings ($47 million in settlements
across two cases), and “pay-for-delay” and other practices by pharmaceutical companies to limit
access to less expensive generic drugs.

Mr. Braun is also experienced in international claims litigation, including representing victims of
state-sponsored terrorism in suits amounting to nearly $1 billion in judgments.

Prior to joining Cohen Milstein, Mr. Braun served as a law clerk for Hon. Carolyn Dineen King
(5th Cir.), and Hon. Lee H. Rosenthal (S.D. Tex.). He was also an Arthur Liman Fellow at
Southeast Louisiana Legal Services, where he worked on public interest housing litigation.

Mr. Braun earned his J.D. at Yale Law School in 2011 and attended Princeton University,
graduating summa cum laude. During law school, Mr. Braun was an editor of the Yale Journal of
International Law and a member of the mock trial team.


                                    ROBERT W. COBBS
Robert W. Cobbs is an Associate at Cohen Milstein and a member of the firm’s Antitrust practice
group.

Mr. Cobbs’ recent successes include:

   •   Google Wi-Fi Litigation (N.D. Cal.): Cohen Milstein was co-lead counsel in a nationwide
       class action alleging that Google violated the Wiretap Act when its Street View vehicles
       secretly collected payload data from unencrypted Wi-Fi networks. Plaintiffs defeated a
       motion to dismiss raising novel Wiretap Act issues, and the ruling was affirmed on
       interlocutory appeal to the Ninth Circuit. The court approved a $13 million settlement in
       March 2020.
   •   Anadarko Basin Oil and Gas Lease Antitrust Litigation (W.D. Okla.): Cohen Milstein was
       co-lead counsel for plaintiffs in a class action alleging that Chesapeake Energy, SandRidge
       Energy and a former executive of both companies conspired to rig bids for leases of land
       held by private landowners in parts of Oklahoma and Kansas. In April 2019, the court
       granted final approval of a $6.95 million settlement.

Prior to joining Cohen Milstein, Mr. Cobbs clerked for the Hon. Pierre N. Leval, United States
Court of Appeals for the Second Circuit; and for the Hon. J. Rodney Gilstrap, United States District
Court for the Eastern District of Texas.


                                                 4
        Case 1:01-cv-01357-RCL Document 812-4 Filed 06/23/21 Page 6 of 7




Mr. Cobbs graduated from Amherst College with a B.A. in English and Russian, magna cum laude
with distinction, and received his J.D. from Yale Law School. During law school, he served as a
Notes Editor of the Yale Law Journal and as a Submissions Editor of the Yale Journal on
Regulation.


                                   NICHOLAS J. JACQUES
Nicholas J. Jacques is an Associate at Cohen Milstein and a member of the firm’s Human Rights
practice. Mr. Jacques’s practice focuses on representing individuals who have been victims of
torture, human trafficking, forced and slave labor, and other violations of international law.

Prior to becoming an Associate at Cohen Milstein, Mr. Jacques was a Law Fellow at the firm. In
this role, he worked across Cohen Milstein’s practices and was involved in litigating individual
and class action cases at the district and appellate levels.

Immediately before his Fellowship, Mr. Jacques was a law clerk to the Honorable Carolyn Dineen
King for the United States Court of Appeals for the Fifth Circuit, as well as a law clerk to the
Honorable Nancy L. Moritz for the United States Court of Appeals for the Tenth Circuit.

Mr. Jacques received his B.A., summa cum laude, from Northeastern University, where he
received several academic awards, including the Kappa Tau Alpha Top Scholar Award. He
received his J.D., magna cum laude, Order of the Coif, from Cornell Law School in 2017, where
he received numerous academic awards, including The Freeman Award for Civil-Human Rights
and the Arthur S. Chatman Labor Law Prize.

While at law school he was Articles Editor at Cornell Law Review and Executive Bench Editor
for the Moot Court Board.


                                        JOSHUA PRINCE
Joshua Prince is Discovery Counsel at the firm, and a member of the Antitrust practice group,
having joined Cohen Milstein in 2009. In this role, Mr. Prince has focused on building expertise
in the area of e-Discovery and of becoming a resource for the Antitrust practice. He is involved in
all discovery-related matters for the practice: overseeing document review, document production
and deposition preparation.

Mr. Prince has helped litigate the following successes:

   •   Northeastern Dairy Antitrust Litigation: Cohen Milstein is co-lead counsel in a class action
       lawsuit on behalf of Northeast dairy farmers against Dairy Farmers of America (DFA) and
       Dean Foods Company charging a conspiracy to reduce competition for raw milk and that
       DFA monopolized the milk market in the Northeast, forcing dairy farmers to market their
       milk through DFA or its affiliate Dairy Marketing Services (DMS). Defendant Dean Foods
       Company settled for $30 million, and Defendant Dairy Farmers of America has settled for
       $50 million pending final approval by the Court.



                                                5
        Case 1:01-cv-01357-RCL Document 812-4 Filed 06/23/21 Page 7 of 7




   •   Plasma-Derivative Protein Therapies Antitrust Litigation: $128 million settlement. Cohen
       Milstein was co-lead counsel for direct purchaser plaintiffs alleging a conspiracy to reduce
       the supply and increase prices of IVIG and Albumin, life-saving therapies derived from
       blood plasma.

Mr. Prince graduated from The College of William and Mary in 2004 with a B.A. in International
Relations and received his J.D. from Villanova University School of Law in 2009.


                                  JENNIFER M. DAVIDSON
Jennifer M. Davidson is a Fellow at Cohen Milstein, and a member of the firm’s Fellowship
Program. In this role, Ms. Davidson works on litigation matters spanning the firm’s antitrust,
consumer protection, civil rights and employment litigation, human rights, and securities practice
groups.

Prior to joining Cohen Milstein, Ms. Davidson was a law clerk to the Honorable Wendy
Beetlestone of the United States District Court for the Eastern District of Pennsylvania, and a law
clerk to the Honorable Gregg Costa for the United States Court of Appeals for the Fifth Circuit.

Ms. Davidson received her B.A., summa cum laude, from Dartmouth College and her J.D. from
University of Virginia School of Law in 2018, where she was Articles Development Editor for
Virginia Law Review, winner of the William Minor Lile Intramural Moot Court Competition, and
a Law and Public Service Fellow.


                                  NAOMI CHASEK-MACFOY
Naomi Chasek-Macfoy is a paralegal in the Human Rights Practice Group at the law firm of Cohen
Milstein Sellers & Toll. At the firm, Ms. Chasek-Macfoy supports litigation related to human
trafficking, forced labor, and other victims of human rights abuses. Prior to joining the firm, Ms.
Chasek-Macfoy earned an A.B. from Brown University, graduating with honors and a 3.9 GPA.


                                     BROOKE A. MILLER
Brooke Miller has worked as a paralegal in the Antitrust Practice Group at the law firm of Cohen
Milstein Sellers & Toll since February of 2020. She graduated from the College of William and
Mary in 2020 with a B.A. in Political Science and English. She has prior legal experience as a
volunteer at the Legal Aid Society in Eastern Virginia.




                                                6
